Citation Nr: 1624862	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  10-19 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Service connection for bilateral hearing loss. 

2.  Service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1971 to April 1974.  The Veteran had additional service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  

The Veteran testified at May 2011 Decision Review Officer (DRO) hearing.  The May 2011 DRO hearing transcript has been associated with the claims file on VBMS.  The appellant was scheduled for a hearing before a member of the Board in August 2012.  He did not appear at the hearing, did not request postponement, and has not shown good cause for not attending the hearing; therefore, the case is processed as if the request for a hearing had been withdrawn.  See 38 C.F.R. 
§ 20.702(d) (2015).

In December 2013, the Board remanded the issue on appeal to the Agency of Original Jurisdiction (AOJ) in order to obtain Reserve service treatment records and VA treatment records, as well as provide the Veteran with a VA audiological examination with opinion regarding the etiology of the current bilateral hearing loss and tinnitus.  Because the above-referenced development has been completed, the Board finds that the AOJ substantially complied with the December 2013 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

The appeal is REMANDED to the AOJ.  



REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the claims for service connection on appeal.  

Addendum Opinion

The record reflects that the Veteran was exposed to acoustic trauma (loud noise) during active service, as well as during Reserve service periods over the span of 20 years after separation from active service.  Pursuant to the December 2013 Board Remand, the Veteran underwent a VA audiological examination in April 2014 where the VA examiner provided an opinion as to whether the Veteran's bilateral hearing loss and tinnitus are not related to active service; however, the April 2014 VA examiner did not provide an opinion as to whether the current bilateral hearing loss and tinnitus are related to the cumulative exposure to acoustic trauma during both active service and Reserve service periods.  Reserve service periods generally consist of 12 weekends (24 days) of INACDUTRA and two weeks (14 days) of ACDUTRA per year.  Based on the foregoing, the Board finds that remand for a VA addendum is necessary to help answer this question.  

Statement from the Veteran

The record is unclear as to the Veteran's contentions with respect to the approximate date of onset of hearing loss and tinnitus symptoms.  The claim, written submissions, and hearing testimony focus on the loud noise exposure during service, but do not indicate when symptoms of hearing loss or tinnitus began - whether during service or after service.  In order to substantiate the claim, including to establish either in-service onset of symptoms or continuous symptoms since service, the Veteran should provide a statement as to to the date of onset of symptoms of hearing loss and tinnitus.
  

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide a statement as to the date of onset of symptoms of hearing loss and tinnitus. 

2. Return the case file to the VA examiner who conducted the examination for an addendum opinion regarding the etiology of the December 2013 VA examination.  If the December 2013 VA examiner is unavailable, a new examiner may be assigned to address the requested opinion.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The VA examiner is requested to provide the following opinions:

Is it as likely as not (i.e., probability of 50 percent or more) that the current bilateral hearing loss disability was caused by, or is otherwise related to, the cumulative exposure to acoustic trauma (loud noise) during the Veteran's active service, as well as during the Reserve service periods over the span of 20 years? 

Is it as likely as not (i.e., probability of 50 percent or more) that the current tinnitus disability was caused by, or is otherwise related to the cumulative exposure to acoustic trauma (loud noise) during the Veteran's active service, as well as during the Reserve service (approximately 38 days of Reserve service per year) over the span of 20 years?  
 
3. Thereafter, the issues of service connection for bilateral hearing loss and tinnitus should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655(2015).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


